EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail communication received 25-August-2022, subsequent to an interview with Mr. Farhad Shir on 18-August-2022.
The application has been amended as follows: 
Claim 1 (Currently Amended): An information generation device mountable on a mobile body, the information generation device comprising:
at least one memory configured to store a program; and
a central processing unit (CPU) coupled to the memory and configured to execute a program to:
acquire a plurality of items of mobile body information, including information corresponding to the driving control for the mobile body;
receive information for transmission including a plurality of items of mobile body information from another mobile body existing in a communicable range from a position of the mobile body;
accumulate and store in memory a number of times each item of the plurality of items of mobile body information is received from the other mobile body;
estimate a control attribute concerning driving control for [[an]] the other mobile body 
select from the acquired plurality of items of mobile body information prioritized according to the estimated control attribute and the number of times the item of mobile body information is received; 


select an essential item of mobile body information that is indispensable, irrespective of the estimated control attribute; and
generate the information for transmission including the essential item of mobile body information and prioritized items of mobile body information 

Claim 4 (Previously Presented): The information generation device according to claim 1, wherein the CPU is further configured to execute the program to: transmit the information for transmission.
 
Claim 5 (Currently Amended): An information generation method comprising:
acquiring, by a central processing unit (CPU), a plurality of items of mobile body information, including information corresponding to the driving control for the mobile body; 
receiving, by the central processing unit, information for transmission including a plurality of items of mobile body information from another mobile body existing in a communicable range from a position of the mobile body;
accumulating, and storing in memory, a number of times each item of the plurality of items of mobile body information is received from the other mobile body;
estimating a control attribute concerning driving control for [[an]] the other mobile body the central processing unit 
selecting, by the central processing unit, from the acquired plurality of items of mobile body information prioritized according to the estimated control attribute and the number of times the item of mobile body information is received; 


selecting an essential item of mobile body information that is indispensable, irrespective of the estimated control attribute; and
generating the information for transmission including the essential item of mobile body information and prioritized items of mobile body information 

Claim 6 (Currently Amended): A computer-readable recording medium which records a program for an information generation device, the program causing a central processing unit to function as the information generation device according to claim 1.
Claims 2, 3 and 7-12 are cancelled.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No discovered prior art anticipates each and every limitation of independent claim 1 or claim 5.
The closest known prior art references are:
Adachi (WO 2016/080452 A1): Adachi discloses an automatic driving control device mounted on a vehicle, which obtains information about the state of the vehicle and about proximate other vehicles using a plurality of sensors mounted on the vehicle and by Vehicle to Vehicle (V2V) communication. The control device uses this information to control a level of an automatic state of the vehicle, to inform the vehicle user, and to provide vehicle state information to the proximate vehicles. 
Adachi discloses the limitations of claims 1 and 5, except that: (a) the information transmitted is prioritized based on a determined driving condition (automatic or safe driving support) of a large number of proximate vehicles, or (b) acquiring number of times of use for an item, and selecting that item based in part on the number of times of use.
Park (US 2017/0158196 A1): Park discloses a method for joining a driving rank (platoon) of vehicles traveling in a cooperative adaptive cruise control (CACC) arrangement (broadly a driving control arrangement that may broadly be considered to be an automatic driving mode, and/or one which provides safe driving support), a user vehicle communicating with rank vehicles using V2V or equivalent communication. 
Park specifically discloses that a user vehicle (mobile body) obtains information from a plurality of proximate other vehicles, including at least whether they are engaged in a CACC arrangement and each vehicle speed and identifier, and based at least in part on the existence of the CACC, the user vehicle may send a join request message with information on a position in the rank (mobile body information corresponding to driving control for the vehicle) where it wishes to join, and which may be sent to a lead vehicle of the CACC where this information is prioritized for communication to the CACC vehicles.
Brahmi (US 2016/0242223 A1): Brahmi discloses a distribution scheme for controlling vehicle to vehicle communication in which vehicle to vehicle messages are communicated using a V2V means or a cellular network, that priority of information to be communicated and the capabilities of the various nodes is determined, and where the communication mode is selected based at least in part on average connectivity of the technology as calculated based on the number of vehicles communicating with that technology at the particular time and location.
These references do not, however, teach the determining and communication of one or more essential information items, together with the prioritization. If a reference disclosing this feature were to be discovered, it would not have been obvious to combine this with the other aggregated claim limitation, and for such a combination to be properly motivated.  For this reason, claims 1 and 5 are allowable.
Claims 4 and 6 are allowable because they depend from claim 1, determined to be allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU2684